As filed with the Securities and Exchange Commission on December 20, 2011 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NTN Buzztime, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 31-1103425 (I.R.S. employer identification number) 2231 Rutherford Road, Suite 200 Carlsbad, California, 92008 (760) 438-7400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Michael Bush Chief Executive Officer NTN Buzztime, Inc. 2231 Rutherford Road, Suite 200 Carlsbad, California, 92008 (760) 438-7400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kirt W Shuldberg, Esq. Edwin Astudillo, Esq. Sheppard, Mullin, Richter& Hampton LLP 12275 El Camino Real, Suite200 San Diego, California 92130 Telephone:(858) 720-8900 Facsimile:(858) 509-3691 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of the registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e)under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b)under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b¬2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.005 per share 12,903,226 shares $4,000,000 (1) Non-transferable subscription rights to purchase common stock N/A N/A $0.00 (3) Total ¾ ¾ ¾ Represents the aggregate gross proceeds from the exercise of the maximum number of subscription rights that may be issued. Evidencing the right to subscribe for 12,903,226 shares of common stock, par value $0.005 per share. The rights are being issued for no consideration. Pursuant to Rule 457(g) under the Securities Act of 1933, as amended, no separate registration fee is payable. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 20, 2011 PROSPECTUS Up to 12,903,226 Shares of Common Stock Issuable Upon Exercise of Subscription Rights to Purchase Such Shares at $0.31 per Share We are distributing at no charge to holders of our common stock non-transferable subscription rights to purchase shares of our common stock. You will receive a subscription right for every share of common stock owned at the close of business on , 2011, which we refer to as the record date.We are distributing subscription rights exercisable for up to an aggregate of 12,903,226 shares of our common stock.The subscription rights will entitle the holder to purchase our common stock at a subscription price of $0.31 per share. As described in this prospectus, each subscription right includes (i)a basic subscription privilege that entitles the holder to subscribe to purchase 0.21185 shares of our common stock and (ii)an over-subscription privilege that entitles the holder (other than Matador Capital Partners, LP and its affiliates), if such holder exercises its basic subscription privilege in full, to subscribe to purchase a portion of the shares of our common stock that are not purchased by our other stockholders through the exercise of their respective basic subscription privileges at the same subscription price, subject to certain limitations. The subscription rights will expire void and worthless if they are not exercised by 5:00 p.m., Eastern Time, on, 2012, unless extended by our board of directors. We are not requiring a minimum subscription to complete the rights offering.Assuming that the rights offering is fully subscribed and that the maximum of 12,903,226 shares are sold in the rights offering, we will receive an estimated $3.8 million of net proceeds, after deducting expenses associated with the rights offering. We have entered into an investment agreement with Matador Capital Partners, LP, or Matador, pursuant to which Matador has agreed to purchase, upon expiration of the rights offering, at the subscription price, between $1.0 million and $2.0 million worth of the shares of our common stock not subscribed for and purchased by holders upon exercise of their subscription rights, with the exact number of shares within the foregoing range to be determined by Matador in its discretion. Matador's obligation to purchase such shares is subject to a number of conditions, including (i) the absence of any material adverse change, or any development involving a prospective material adverse change, in our condition, financial or otherwise, or in our earnings, business, operations or properties, and (ii) the absence of any material disruption or material adverse change in the financial, banking or capital markets that, in the commercially reasonable judgment of Matador, had a material adverse impact on the success of the rights offering. See "Risk Factors—Risks Related to the Rights Offering—The backstop purchaser's obligation to purchase shares of our common stock under the investment agreement is subject to a number of conditions, some of which are beyond our control" and "The Rights Offering—The Backstop Purchaser" in this prospectus for more information. Mr. Jeffrey A. Berg, one of our directors, is the managing member of the general partner of Matador. Matador and Mr. Berg collectively beneficially own approximately 10.5% of our common stock before giving effect to the rights offering.In addition to theinvestment pursuantto the investment agreement, asstockholders as of the record date, Matador and Mr. Berg will have the right to subscribe for and purchase shares of our common stock under their basic subscription privilege, but they will not have the right to exercise their over-subscription privilege. The purchase of any shares by Matador and Mr. Berg, whether pursuant to the investment agreement or upon exercise of their basic subscription privilege, would be effected in a transaction exempt from the registration requirements of the Securities Act of 1933, and, accordingly, would not be registered pursuant to the registration statement of which this prospectus forms a part. We may refer to Matador as the "backstop purchaser" in this prospectus. You should carefully consider whether to exercise your subscription rights before the expiration of the rights offering. All exercises of subscription rights are irrevocable. Our board of directors is making no recommendation regarding your exercise of the subscription rights. The shares are being offered directly by us without the services of an underwriter or selling agent. Shares of our common stock are listed on the NYSE Amex under the symbol "NTN." On December 16, 2011, the closing sale price for our common stock was $0.37per share. This investment in our common stock involves risks. You should carefully consider all of the information set forth in this prospectus, including the section entitled "Risk Factors" beginning on page14 of this prospectus, as well as the risk factors and other information contained in any documents we incorporate by reference into this prospectus before exercising your subscription rights. See "Information Incorporated by Reference." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. As a result of this offering, stockholders who do not fully exercise their subscription rights will own, upon completion of this offering, a smaller proportional interest in us than otherwise would be the case if they were to fully exercise their rights. See "Risk Factors—Risks Related to the Rights Offering—If you do not exercise your subscription rights in full, you will suffer dilution in your percentage ownership of our company" in this prospectus for more information. As of, 2011, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $, which was calculated based on shares of outstanding common stock held by non-affiliates and on a price per share of $, the closing price of our common stock on , 2011. We have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the 12 calendar months prior to and including the date of this prospectus. The date of this prospectus is , 2011 TABLE OF CONTENTS Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING 2 PROSPECTUS SUMMARY 9 RISK FACTORS 14 BUSINESS OVERVIEW AND CORPORATE STRATEGY 25 USE OF PROCEEDS 31 PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY 32 DILUTION 32 THE RIGHTS OFFERING 33 DESCRIPTION OF CAPITAL STOCK 41 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 42 PLAN OF DISTRIBUTION 44 LEGAL MATTERS 44 EXPERTS 44 INFORMATION INCORPORATED BY REFERENCE 45 WHERE YOU CAN FIND MORE INFORMATION 46 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The distribution of this prospectus and the offering and sale of shares of our common stock in certain jurisdictions may be restricted by law. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains "forward-looking" statements.Words such as "believes," "anticipates," "estimates," "expects," "projections," "may," "potential," "plan," "continue" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this prospectus.All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including but not limited to statements regarding our future financial performance or position, our business strategy, plans or expectations, and our objectives for future operations, including relating to our products and services.Forward-looking statements contained herein are inherently subject to risks and uncertainties and our actual results and outcomes may be materially different from those expressed or implied by the forward-looking statements.Our actual results and outcomes may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in our operations, development efforts and business environment, including those set forth under the heading "Risk Factors" in this prospectus, and other documents we file with the Securities and Exchange Commission, or the SEC, that are incorporated by reference herein.We cannot guarantee future results, levels of activity, performance or achievements.Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus or for forward-looking statements in other documents we file with the SEC that are incorporated by reference herein, as of the date of such document.Except as required by law, we do not undertake any obligation to revise or update any such forward-looking statement to reflect future events or circumstances. 1 QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING The following are examples of what we anticipate will be common questions about the rights offering. The answers are based on selected information from this prospectus. The following questions and answers do not contain all of the information that may be important to you and may not address all of the questions that you may have about the rights offering. This prospectus contains more detailed descriptions of the terms and conditions of the rights offering and provides additional information about us and our business, including potential risks related to the rights offering, our common stock and our business. In this prospectus, all references to the "Company," "we," "us" and "our" refer to NTN Buzztime, Inc., a Delaware corporation, and its subsidiaries, unless the context otherwise requires or where otherwise indicated. What is a rights offering? A rights offering is a distribution of subscription rights on a pro rata basis to all stockholders of a company. We are distributing to holders of our common stock as of the close of business on, 2011, which date we may refer to as the "record date" in this prospectus, at no charge, non-transferable subscription rights to purchase shares of our common stock.The subscription rights will be evidenced by subscription rights certificates. What are the subscription rights? The subscription rights give our stockholders the opportunity to purchase our common stock for $0.31 per share. Each subscription right includes a basic subscription privilege and an over-subscription privilege as described below. If you hold your shares in street name through a broker, bank, or other nominee who uses the services of the Depository Trust Company, or DTC, then DTC will issue the subscription rights to your nominee for every share of our common stock you own at the close of business on the record date. Why is the Company conducting the rights offering? We have decided to pursue the rights offering to raise capital which can be used to support us and improve our capital position. Our board of directors also considered other alternatives available for raising equity capital and determined that the rights offering was in our best interests and those of our stockholders.We believe that giving our current stockholders the right to purchase our shares is a fair and equitable approach to raising capital. This rights offering will give you the opportunity to participate in our capital raising and maintain, or if other stockholders do not exercise their subscription rights, to increase your proportional ownership interest in us. While we will have broad discretion in determining how the net proceeds of the rights offering will be used, and although we have not allocated any of the net proceeds from this offering for a specific purpose, we may use the net proceeds to fund the development and manufacture of a new version of our "Playmaker" device which players use to interface with our interactive games, to expand our sales and account management teams, to fund the development of integrated mobile and online products, to expand our ability to offer focused placement opportunities to advertisers, to fund development of new content, programming and other player-focused initiatives and for general corporate purposes. What is the basic subscription privilege? Under your basic subscription privilege, for each share of common stock that you own as of the record date, you will be entitled to purchase 0.21185 shares of common stock at the subscription price of $0.31 per share. What is the over-subscription privilege? The over-subscription privilege of each subscription right entitles you, if you have fully exercised your basic subscription privilege, to subscribe to purchase a portion of our shares of common stock that are not purchased by our other stockholders through the exercise of their respective basic subscription privileges. You should indicate on your rights certificate how many additional shares you would like to purchase pursuant to your over-subscription privilege. 2 If sufficient shares of common stock are available, we will seek to honor your over-subscription request in full. If, however, over-subscription requests exceed the number of shares of common stock available for sale in the rights offering, we will allocate the available shares of common stock pro rata among each stockholder exercising their over-subscription privilege in proportion to the number of shares of common stock subscribed for by each such stockholder under their basic subscription privilege relative to the number of shares of common stock subscribed for by all stockholders exercising their over-subscription privilege under their basic subscription privilege. If this pro rata allocation results in any stockholder receiving a greater number of shares of common stock than the stockholder subscribed for pursuant to the exercise of their over-subscription privilege, then such stockholder will be allocated only that number of shares for which such stockholder over-subscribed, and the remaining shares of common stock will be allocated among all other stockholders exercising the over-subscription privilege on the same pro rata basis described above. The proration process will be repeated until all shares of common stock have been allocated or all over-subscription requests have been satisfied. In order to properly exercise your over-subscription privilege, you must deliver the subscription payment related to your over-subscription privilege prior to the expiration of the rights offering. Because we will not know the total number of unsubscribed shares prior to the expiration of the rights offering, if you wish to maximize the number of shares you purchase pursuant to your over-subscription privilege, you will need to deliver payment in an amount equal to the aggregate subscription price for the maximum number of shares of our common stock that may be available to you (i.e., for the maximum number of shares of our common stock available to you, assuming you fully exercise your basic subscription privilege and are allotted the full amount of your over-subscription as elected by you). For more information, see the discussion under the heading "The Rights Offering—The Subscription Privileges." Who determined the subscription price and how was it determined? Our board of directors determined the subscription price upon on the recommendation of a pricing committee comprised of two members of our board of directors, each of whom is independent under the NYSE Amex Rules. In determining the subscription price to recommend to our board of directors for approval, the pricing committee considered a number of factors, including: the likely cost of capital from other sources, the price at which our stockholders might be willing to participate in the rights offering, historical and current trading prices for our common stock, our need for liquidity and capital and the desire to provide an opportunity to our stockholders to participate in the rights offering on a pro rata basis. In conjunction with its review of these factors, the pricing committee also reviewed a range of discounts to market value represented by the subscription prices in various prior rights offerings of public companies. The subscription price represents a 20.5% discount to the closing price of a share of our common stock on December 6, 2011, which was the trading day immediately before the date the subscription price to be recommended to our board of directors was set by the pricing committee. The subscription price is not intended to bear any relationship to the book value of our assets or our past operations, cash flows, losses, financial condition, net worth, or any other established criteria used to value securities. You should not consider the subscription price to be an indication of the fair value of our common stock offered in the rights offering. What is the backstop commitment? We have entered into an investment agreement with Matador Capital Partners, LP, or Matador, pursuant to which Matador has agreed to purchase, upon expiration of the rights offering, at the subscription price, between $1.0 million and $2.0 million worth of the shares of our common stock not subscribed for and purchased by holders upon exercise of their subscription rights, with the exact number of shares within the foregoing range to be determined by Matador in its discretion. Mr. Jeffrey A. Berg, one of our directors, is the managing member of the general partner of Matador. Matador and Mr. Berg collectively beneficially own approximately 10.5% of our common stock before giving effect to the rights offering. In addition to the investment pursuant to the investment agreement, as stockholders as of the record date, Matador and Mr. Berg will have the right to subscribe for and purchase shares of our common stock under their basic subscription privilege, but they will not have the right to exercise their over-subscription privilege. Accordingly, depending on the extent to which our other stockholders exercise their subscription rights, Matador and Mr. Berg may, based on their common stock ownership as of the date hereof, potentially invest up to $2.4 million in connection with the rights offering (i.e., up to $2.0 million under the investment agreement and approximately $419,000 pursuant to the exercise of their basic subscription privilege). See "The Rights Offering—The Backstop Purchaser." 3 Why is there a backstop purchaser? We obtained Matador's commitment under the investment agreement to ensure that we would receive a minimum level of gross proceeds from the rights offering of at least $1.0 million. Are there any conditions on the backstop purchaser's obligations to purchase shares? Yes. Matador's obligation to purchase shares of our common stock under the investment agreement is subject to the satisfaction (or waiver by Matador) of a number of conditions, including (i) the absence of any material adverse change, or any development involving a prospective material adverse change, in our condition, financial or otherwise, or in our earnings, business, operations or properties, and (ii) the absence of any material disruption or material adverse change in the financial, banking or capital markets that, in the commercially reasonable judgment of Matador, had a material adverse impact on the success of the rights offering. See "Risk Factors—Risks Related to the Rights Offering—The backstop purchaser's obligation to purchase shares of our common stock under the investment agreement is subject to a number of conditions, some of which are beyond our control" and "The Rights Offering—The Backstop Purchaser—The Closing." When do the obligations of the backstop purchaser expire? Generally, the backstop commitment may be terminated by us or Matador if the rights offering has not been consummated prior to March 31, 2012. In addition, Matador may terminate the investment agreement and not purchase shares of our common stock under the investment agreement, among other reasons, (i) if there has been any material adverse change, or any development involving a prospective material adverse change, in our condition, financial or otherwise, or in our earnings, business, operations or properties, (ii) if there has been any material disruption or material adverse change in the financial, banking or capital markets that, in the commercially reasonable judgment of Matador, had a material adverse impact on the success of the rights offering, or (iii) if our common stock is no longer listed on a national securities exchange. See "The Rights Offering—The Backstop Purchaser." How will the rights offering effect Mr. Berg's and Matador's ownership of our common stock? As of the record date, Matador and Mr. Berg beneficially owned an aggregate of shares of our common stock, or% of the outstanding shares of our common stock. As stockholders as of the record date, Matador and Mr. Berg will have the right to subscribe for and purchase shares of our common stock under their basic subscription privilege, but they will not have the right to exercise their over-subscription privilege.Accordingly, depending on the extent to which our other stockholders exercise their subscription rights, Matador and Mr. Berg may, based on their common stock ownership as of the date hereof, potentially invest up to $2.4 million in connection with the rights offering (i.e., up to $2.0 million under the investment agreement and approximately $419,000 pursuant to the exercise of their basic subscription privilege). If all of our stockholders, including Matador and Mr. Berg, exercise their basic subscription privilege and the rights offering is therefore fully subscribed, Matador and Mr. Berg's beneficial ownership percentage will not change. If Matador and Mr. Berg are the only stockholders who exercise their basic subscription privilege and Matador purchases $2.0 million worth of the shares of our common stock not subscribed for and purchased by holders upon exercise of their subscription rights, we will issue an aggregate ofshares of our common stock to Matador and Mr. Berg, which would increase Matador's and Mr. Berg's beneficial ownership to an aggregate of% of our outstanding common stock after giving effect to the rights offering. Am I required to exercise all of the subscription rights I receive in the rights offering? No.You may exercise any number of your subscription rights, or you may choose not to exercise any subscription rights. If you do not exercise your subscription rights and the rights offering is completed, the number of shares of our common stock you own will not change but your percentage ownership of our total outstanding common stock will decrease because shares will be purchased by other stockholders in the rights offering or Matador may purchase shares pursuant to its backstop commitment.Your percentage ownership of our common stock may also decrease if you do not exercise your basic subscription privilege and over-subscription privilege in full. 4 How soon must I act to exercise my subscription rights? The subscription rights may be exercised beginning on the date of this prospectus through the expiration time, which is at 5:00 p.m. Eastern Time on , 2012, unless our board of directors, in its sole discretion, extends such time. If you elect to exercise your subscription rights, the subscription agent must receive all required documents and payment in the form of a certified check or cashier's check from you or your broker or nominee before 5:00 p.m. Eastern Time on the expiration date. Are there risks in exercising my subscription rights? Yes. The exercise of your subscription rights involves risks. Exercising your subscription rights means buying additional shares of our common stock and should be considered as carefully as you would consider any other equity investment. You should carefully read the discussion under the heading "Risk Factors" beginning on page 14, and all other information included in this prospectus in its entirety before you decide whether to exercise your subscription rights. When will I receive my subscription rights certificate? Promptly after the date of this prospectus, the subscription agent will send a subscription rights certificate to each registered holder of our common stock as of the close of business on the record date, based on our stockholder registry maintained at the transfer agent for our common stock. If you hold your shares of common stock in "street name" through a brokerage account, bank or other nominee, you will not receive an actual subscription rights certificate. Instead, as described in this prospectus, you must instruct your broker, bank, or nominee whether or not to exercise subscription rights on your behalf. If you wish to obtain a separate subscription rights certificate, you should promptly contact your broker, bank, or other nominee and request a separate subscription rights certificate. It is not necessary to have a physical subscription rights certificate to elect to exercise your subscription rights if your shares are held by a broker, bank or other nominee. MayI transfer my rights? No, you may not sell, transfer or assign your subscription rights to anyone else. Will the subscription rights be listed on a stock exchange or trading market? No, the subscription rights will not be listed on any stock exchange or trading market. Our common stock is listed on the NYSE Amex under the symbol "NTN" and the shares to be issued upon exercise of the subscription rights will be listed on the NYSE Amex under the same symbol. Are there any conditions to the completion of the rights offering? No, there are no conditions to the completion of the rights offering nor are we requiring a minimum subscription to complete the rights offering. Can the board of directors cancel or extend the rights offering? Yes. Our board of directors may cancel the rights offering at any time prior to the expiration date and for any reason. If the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest or penalty, as soon as practicable to those persons who subscribed for shares in the rights offering. Our board of directors may also extend the period for exercising subscription rights in its sole discretion by giving oral or written notice to the subscription agent on or before the scheduled expiration date. If we elect to extend the expiration of the rights offering, we will issue a press release announcing such extension no later than 9:00 a.m., Eastern Time, on the next business day after the most recently announced expiration date. 5 Has the board of directors made a recommendation to the stockholders regarding the exercise of subscription rights? No. Our board of directors has not made, nor will it make, any recommendation to stockholders regarding the exercise of subscription rights.You should make an independent investment decision about whether or not to exercise your subscription rights.Stockholders who exercise subscription rights risk investment loss on new money invested.We cannot assure you that the market price for our common stock will remain above the subscription price or that anyone purchasing shares at the subscription price will be able to sell those shares in the future at the same price or a higher price.If you do not exercise your subscription rights, you will lose any value represented by your subscription rights, and if you do not exercise your subscription rights in full, your percentage ownership interest in our company will be diluted.For more information on the risks of participating in the rights offering, read the discussion under the heading "Risk Factors—Risks Related to the Rights Offering." How do I exercise my subscription rights? Record Holders If you wish to participate in the rights offering and you hold shares of our common stock in your name, you must deliver payment to the subscription agent using the methods outlined in this prospectus and deliver a properly completed rights certificate to the subscription agent before 5:00 p.m. Eastern Time on, 2012, unless extended by our board of directors in its sole discretion. If you send a payment that is insufficient to purchase the number of shares you requested, or if the number of shares you requested is not specified in the rights certificate, the payment received will be applied to exercise your basic subscription privilege. Unless you have specified the number of shares you wish to purchase upon exercise of your over-subscription privilege, any payment in excess of that required to exercise your basic subscription privilege will be refunded. If the payment exceeds the subscription price for the full exercise of the basic and over-subscription privileges (to the extent specified by you), the excess will be refunded. You will not receive interest on any payments refunded to you. Street Name Holders If you hold your shares of our common stock in the name of a broker, bank or other nominee, then your broker, bank or other nominee is the record holder of the shares you own.The record holder must exercise the subscription rights on your behalf for the shares of common stock you wish to purchase. If you wish to participate in the rights offering, please promptly contact the record holder of your shares.We will ask your broker, bank or other nominee to notify you of the rights offering.You should complete and return to your record holder the form entitled "Beneficial Owner Election Form."You should receive this form from your record holder with other rights offering materials. What form of payment must I use to pay the subscription price? You must timely pay the full subscription price for the full number of shares of common stock you wish to purchase under the basic subscription privilege and any over-subscription request by delivering to the subscription agent a certified or cashier's check drawn on a U.S. bank.The subscription agent must receive such payment before 5:00 p.m. Eastern Time on the expiration date. If the rights offering is not completed, will my subscription payment be refunded to me? Yes.The subscription agent will hold all funds it receives in a segregated bank account until completion of the rights offering.If the rights offering is not completed, the subscription agent will return, without interest or penalty, as soon as practicable all subscription payments.If you own shares in "street name," it may take longer for you to receive payment because the subscription agent will return payments through the record holder of the shares. 6 If I exercise my subscription rights, when will I receive my new shares? We will issue the shares for which duly completed subscriptions pursuant to the basic subscription privilege and the over-subscription privilege have been timely received promptly following the expiration date and after all pro rata allocations and adjustments have been completed. When issued, the shares will be registered in the name of the subscription rights holder of record.Subject to state securities laws and regulations, we have the discretion to delay distribution of any shares you may have elected to purchase by exercise of your subscription rights in order to comply with state securities laws. After I send in my payment and rights certificate, may I change or cancel my exercise of subscription rights? No. All exercises of subscription rights are irrevocable.You should not exercise your subscription rights unless you are certain that you wish to purchase additional shares of our common stock at a price of $0.31 per share. Have any stockholders indicated that they will exercise their rights? No. However, we have obtained a backstop commitment from Matador so that gross proceeds from the rights offering will be, subject to the satisfaction of specified conditions, no less than $1.0 million. See "The Rights Offering—The Backstop Purchaser." How many shares of common stock will be outstanding after the rights offering? As of the record date, we hadshares of common stock issued and outstanding. Assuming that the rights offering is fully subscribed and that the maximum of 12,903,226 shares are sold in the rights offering, upon completion of the rights offering, we will haveshares of common stock outstanding, excluding any shares that may be issued pursuant to the exercise of stock options or warrants to purchase common stock between the date of this prospectus and the completion of the rights offering. How do I exercise my subscription rights if I live outside the United States? The subscription agent will hold rights certificates for stockholders having addresses outside the United States. In order to exercise subscription rights, holders with addresses outside the United States must notify the subscription agent and timely follow other procedures described under the heading "The Rights Offering—Foreign Stockholders." What fees or charges apply if I purchase shares of common stock? We are not charging any fee or sales commission to issue subscription rights to you or to issue shares to you if you exercise your subscription rights.If you exercise your subscription rights through the record holder of your shares, such as a bank, broker or other nominee, you are responsible for paying any fees the record holder may charge you. What are the U.S. federal income tax consequences of exercising subscription rights? The receipt and exercise of subscription rights pursuant to the basic subscription privilege or the over-subscription privilege should generally not be taxable for U.S. federal income tax purposes.You should, however, seek specific tax advice from your tax advisor in light of your particular circumstances and as to the applicability and effect of any other tax laws.See "Material U.S. Federal Income Tax Consequences." To whom should I send my forms and payment? If your shares are held in the name of a broker, bank or other nominee, then you should send your subscription documents, rights certificate, and payment to that record holder in accordance with the instructions you receive from that record holder. 7 If you are the record holder, then you should send your subscription documents, rights certificate and payment by hand delivery, first class mail, or courier service to: Broadridge Corporate Issuer Solutions, Inc. Attn: Subscription Department 1717 Arch Street, Suite1300 Philadelphia, PA 19103 Your payment of the subscription price must be made in U.S. dollars for the full number of shares of common stock for which you are subscribing by certified or cashier's check drawn on a U.S. bank. You are solely responsible for completing delivery to the subscription agent of your subscription documents, rights certificate, and payment.We urge you to allow sufficient time for delivery of your subscription materials to the subscription agent. Whom should I contact if I have other questions? If you have other questions or need assistance, please contact the subscription agent, Broadridge Corporate Issuers Solutions, Inc.at (855) 627-5089. 8 PROSPECTUS SUMMARY This summary highlights the information contained elsewhere in or incorporated by reference into this prospectus. Because this is only a summary, it does not contain all of the information that you should consider before deciding whether to exercise your subscription rights. You should carefully read this entire prospectus, including the information contained under the heading "Risk Factors" and the section entitled "Risk Factors" in our Annual Report on Form 10-K for the year ended December31, 2010 and our Quarterly Report on Form 10-Q for the quarter ended September30, 2011, and all other information included or incorporated by reference into this prospectus in their entirety before you decide to exercise your subscription rights. Company Overview We provide marketing services through interactive game content for hospitality venues which offer the games free to their customers.Founded in 1984, our company has evolved from a developer and distributor of content to an interactive entertainment network providing media, advertising and consumer marketing services.Built on an extended network platform, this entertainment system not only allows multiple players to interact at the venue, but also enables competition between different venues. We generate revenues from venue subscriptions (Network Subscribers) and advertising, including in-venue on screen, online and customized games. Our games are currently available in over 3,900 locations in the U.S. and Canada, where they are shown on approximately 20,000 screens daily, we have over 2.1 million registered users and over 50 million games are played each year. Approximately 31% of our Network Subscriber venues are related to national and regional restaurants and include many well-known names: Buffalo Wild Wings, Black Angus, Hooters, Native New Yorker and Old Chicago.We are seeking funding to: ● Accelerate growth by improving the entertainment and marketing value of the in-venue content, expanding the sales and account management teams and capabilities, continuing to focus on national accounts and launching the next generation of our handheld in-venue device, which we call a Playmaker, and which players use to interface with our interactive games. ● Significantly expand our brand reach and size of our player base by developing integrated mobile and online products designed to augment and create context and relevance for our in-venue products. ● Expand our ability to offer focused placement opportunities to advertisers and sponsors in both targeted and general interest categories. Our platform serves highly focused, interactive advertising and will expand to include targeting, analytics and segmentation capabilities. ● Improve the in-venue “live” experience. We currently offer compelling in-venue interactive entertainment products, including our Hosted Trivia, Competition Manager and our recently acquired Stump! Trivia™ live trivia event service. We intend to connect these products via a common platform and loyalty program. ● Launch our new line of customer marketing services, which will leverage our unique ability to register and “opt-in” patrons at Network Subscriber locations. Combined with our access to game play mechanics and information and ability to track in-venue behavior, this product will allow our Network Subscribers to message, incent and track their patrons more effectively and efficiently. Our principal office is located at 2231 Rutherford Road, Carlsbad, California 92008, and the telephone number at that address is (760) 438-7400.Our website address is www.buzztime.com. Except for those SEC filings incorporated by reference in this prospectus, none of the information contained on, or that may be accessed through, our website is a prospectus or constitutes part of, or is otherwise incorporated into, this prospectus. Corporate Strategy Our two primary sources of revenue are fees from Network Subscribers and advertising sales. To achieve growth in the number of Network Subscribers, we believe it will be important for venue operators to understand the value our services can contribute to the profitability of their businesses.We believe advertising sales can be increased by showing that a demographically predictable, large number of people are seeing the advertisers' content and have responded to it. 9 We have a goal to grow the number of Network Subscriber sites from 3,900 to 5,800 by the end of 2014 and to significantly increase the number of players and visits. To meet these objectives and to achieve our revenue growth objectives, we plan to implement the following strategic initiatives, each of which are more fully described under the heading "Business Overview and Corporate Strategy," below: ● Launch a significant upgrade to our current player rewards system; ● Launch Buzztime 360, which will connect our new player rewards system to the holistic player experience; ● Enhance in-venue marketing; ● Develop and deploy new user interface devices; ● Develop and procure additional entertainment content; ● Expand our sales and account management teams and capabilities; ● Grow advertising and sponsorship revenues; and ● Expand accessibility of our Buzztime Network and products. 10 Rights Offering Summary The following summary describes the principal terms of the rights offering, but is not intended to be complete. See the information under the heading "The Rights Offering" in this prospectus for a more detailed description of the terms and conditions of the rights offering. We have granted to each person who was a record holder of our common stock on the record date of, 2011, one subscription right for each share of our common stock held of record as of the record date. Each subscription right includes (i) a basic subscription privilege and (ii) an over-subscription privilege. Basic Subscription Privilege The basic subscription privilege entitles the holder to subscribe to purchase 0.21185 shares of common stock. You may exercise your basic subscription privilege for some or all of your subscription rights, or you may choose not to exercise your basic subscription privilege at all. Over-Subscription Privilege If you exercise your basic subscription privilege in full, you may also subscribe to purchase a portion of our shares of common stock that are not purchased by our other stockholders through the exercise of their respective basic subscription privileges. If sufficient shares of common stock are available, we will seek to honor your over-subscription request in full. If an insufficient number of shares are available to satisfy fully over-subscription requests, the available shares will be distributed pro rata among each stockholder exercising their over-subscription privilege in proportion to the number of shares of common stock subscribed for by each such stockholder under their basic subscription privilege relative to the number of shares of common stock subscribed for by all stockholders exercising their over-subscription privilege under their basic subscription privilege. The subscription agent will return any excess payments by mail without interest or deduction promptly after completion of the rights offering. Subscription Price $0.31 per share of common stock. To be effective, any payment related to the exercise of a subscription right must clear prior to the expiration of the rights offering period. Record Date , 2011 Expiration Date The subscription rights will expire at 5:00 p.m., Eastern Time, on, 2012, unless the expiration date is extended by our board of directors which it may do in its sole discretion. Procedure for Exercising Rights You must properly complete the enclosed subscription rights certificate and deliver it, along with the full subscription price (including any amounts in respect of your over-subscription privilege), to the subscription agent, Broadridge Corporate Issuer Solutions Inc., before 5:00 p.m., Eastern Time, on, 2012, unless the expiration date is extended. If you send your subscription rights certificate(s)and subscription price payment by mail, we recommend that you send them by registered mail, properly insured, with return receipt requested. Backstop Commitment We have entered into the investment agreement with Matador, pursuant to which Matador has agreed to purchase, upon expiration of the rights offering, at the subscription price, between $1.0 million and $2.0 million worth of the shares of our common stock not subscribed for and purchased by holders upon exercise of their subscription rights, with the exact number of shares within the foregoing range to be determined by Matador in its discretion. Matador's obligation to purchase such shares is subject to a number of conditions, including (i) the absence of any material adverse change, or any development involving a prospective material adverse change, in our condition, financial or otherwise, or in our earnings, business, operations or properties, and (ii) the absence of any material disruption or material adverse change in the financial, banking or capital markets that, in the commercially reasonable judgment of Matador, had a material adverse impact on the success of the rights offering. See "Risk Factors—Risks Related to the Rights Offering—The backstop purchaser's obligation to purchase shares of our common stock under the investment agreement is subject to a number of conditions, some of which are beyond our control" and "The Rights Offering—The Backstop Purchaser." Under the terms of the investment agreement, Matador agreed that neither it nor any of its affiliates, including Mr. Berg, will exercise their over-subscription privilege in the rights offering. 11 Use of Proceeds The total proceeds to us from the rights offering will depend on the number of rights that are exercised.The net proceeds to us from the sale of all of our shares of common stock offered in the rights offering, assuming full participation, are estimated to be approximately $3.8 million, after estimated fees and expenses of approximately $0.2 million.Although we have not allocated any of the net proceeds from this offering for a specific purpose, we may use the net proceeds to fund the development and manufacture of a new version of our "Playmaker" device which players use to interface with our interactive games, to expand our sales and account management teams, to fund the development of integrated mobile and online products, to expand our ability to offer focused placement opportunities to advertisers, to fund development of new content, programming and other player-focused initiatives and for general corporate purposes. Non-Transferability of Rights The subscription rights may not be sold, transferred or assigned and will not be listed for trading on the NYSE Amex or any other stock exchange or trading market. No Revocation All exercises of subscription rights are irrevocable.You should not exercise your subscription rights unless you are certain that you wish to purchase additional shares of our common stock at a price of $0.31 per share. Cancellation and Extension Our board of directors may cancel the rights offering at any time prior to the expiration date and for any reason. If the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest or penalty, as soon as practicable to those persons who subscribed for shares in the rights offering. Our board of directors may also extend the period for exercising subscription rights in its sole discretion. No Board Recommendation Our board of directors is making no recommendations regarding your exercise of the subscription rights. You are urged to make your own decision whether or not to exercise your subscription rights based on your own assessment of our business and the rights offering. See the discussion under the heading "Risk Factors—Risks Related to the Rights Offering." Interests of Our Officers, Directors, and Principal Stockholders in the Rights Offering Mr. Berg and Matador collectively beneficially own approximately 10.5% of our common stock and will be distributed subscription rights in respect of the shares of our common stock owned as of the record date. Under the investment agreement we entered into with Matador, Matador agreed to purchase, upon expiration of the rights offering, at the subscription price, between $1.0 million and $2.0 million worth of the shares of our common stock not subscribed for and purchased by holders upon exercise of their subscription rights, with the exact number of shares within the foregoing range to be determined by Matador in its discretion.
